Citation Nr: 1411635	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to the Veteran's service-connected low back and right shoulder disabilities.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel











INTRODUCTION

The Veteran served on active duty from March 1982 to February 1999.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record indicates that there are outstanding VA treatment records as the May 2013 statement of the case reports consideration of VA treatment records dated between September 1999 and March 2013, but the record only includes VA treatment records dated in March 2011, which were printed in May 2011.  The outstanding VA treatment records must be associated with the record.  Moreover, although there are private and VA examinations of record, the Board finds both are inadequate for adjudication purposes. 

Accordingly, the case is remanded for the following action:

1.  The RO must obtain copies of all VA medical records, inpatient and outpatient, that are not already in the record and place a reviewable copy of each in the Veteran's claims file or electronic file.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly 

explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After all records are obtained to the extent available, the Veteran must be afforded a VA psychiatric examination to determine whether any psychiatric disorder found or previously diagnosed is related to his military service or secondary to a service-connected disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

Based on the clinical examination, the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any psychiatric found or previously diagnosed is related to his military service, or to a service-connected disorder, to include degenerative disc disease of the lumbar spine, with radiculopathy; postoperative right rotator cuff tear with anterior shoulder instability; right hallux valgus, status post austin bunionectomy; and left hallux valgus.  The examiner must render an opinion as to whether the disorder (a) began during active service, (b) is otherwise causally related to active service, (c) was caused by his service-connected disorders, or (d) was aggravated by his 

service-connected disabilities.  The examiner must address the opinions provided by the psychologist, M.P., and May 2011 VA examiner.  The psychiatrist must also address the Veteran's history of decreased mood in February 1999.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

3.  After the development requested has been completed, the RO must review the medical report to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

